Self v. Self                                                        















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-324-CV

     JOYCE SELF,
                                                                                              Appellant
     v.

     EUGENE A. SELF,
                                                                                              Appellee 

From the 82nd District Court 
Robertson County, Texas
Trial Court # 93-09-D8972-DV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On July 5, 1995, Joyce Self filed a motion to dismiss her appeal.  In the relevant portion, Rule
59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      Joyce has certified that she served the motion on Eugene, who seeks no affirmative relief in
this court.  Thus, the motion to dismiss is granted.  
      The cause is dismissed with Joyce to bear the costs.
 
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed July 12, 1995
Do not publish